department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jun thats legend company a company b partnership c company d date h date j ira y ira x date l date k amount j this is in response to your request dated date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the ‘code correspondence dated date supplemented the request dear page under penalty of perjury you have submitted the following facts and representations you are years of age and represent that you received a distribution of amount j from ira x you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by company b and company d which led to amount j being placed into a non-ira account you further represent that amount j has not been used for any other purpose you maintained ira x with company a on date h you authorized your investment_advisor company d to liquidate a portion of the shares in ira x held at company a on date j amount j was transferred from ira x to company b with the intent of purchasing an interest in partnership c an ira with company b it was your intent that the funds were to be held in because of company b and company d errors the newly purchased interest in partnership c was not held by a qualified ira custodian nor was an ira opened documentation submitted by you including statements received from company b and a schedule_k-1 issued to you which reflected that your investment was being held in an ira demonstrates that at all times both you and company d believed your funds were validly invested in an ira it was not until date k that you learned that amount j was not held in an ira on date l you transferred your entire_interest into ira y based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to the distribution from ira x with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be - included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any page time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover was caused by mistakes made by company b and company d which led to amount j being placed into a non-ira account the information presented by you is consistent with your assertion that you attempted to rollover amount j therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distribution of amount j from ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to amount j the transfer of such amount into ira y on date l will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office page 2vvu73 if you wish to inquire about this ruling please contact dd please address all correspondence to se t ep ra t3 at sincerely yours rances v sloan ager employee plang technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
